EXHIBIT99.1 GEOGLOBAL ANNOUNCES LATE FILING OF ANNUAL REPORT AND RESTATEMENT OF ANNUAL AND INTERIM FINANCIAL STATEMENTS CALGARY, Alberta, Canada, April 1, 2008 - GeoGlobal Resources Inc. (the "Company" or "GeoGlobal") (Amex: GGR)announced today that its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 will not be filed when due today.The late filing arises out of the need to restate certain financial statements previously filed with the Securities and Exchange Commission in order to correct certain errors relating to the Company’s reporting of stock based compensation in compliance with FAS 123R and FAS The Company’s Board of Directors, based on the advice of its Audit Committee and outside consultants and with the concurrence of its independent registered public accountants for those periods, have concluded that the financial statements in the Company’s Quarterly Reports on Form 10-Q for each of the three fiscal quarters ended September 30, 2007, the three fiscal years ended December 31, 2006 and each of the three fiscal quarters within those fiscal years contained errors and should no longer be relied upon. The errors occurred in connection with the Company’s compliance with FAS 123R and FAS 123 and the calculation of the Company’s stock based compensation for the fiscal periods involved.The errors resulted in an understatement of stock-based compensation and net loss and comprehensive loss for the three fiscal years ended December 31, 2006 and an overstatement of stock based compensation and net loss and comprehensive loss for the three fiscal quarters ended September 30, The error affects the consolidated balance sheets, the consolidated statements of operations, the consolidated statements of cash flows and certain of the notes to the consolidated financial statements contained in those reports. The restatements will also result in a reclassification of the stock based compensation expense to the line item in which the consultants' fees are recorded. The restatement has no effect on the Company’s current assets or current liabilities or its overall financial condition.Amendments to the reports will be filed as soon as practicable. The Company expects to file its annual report for the fiscal year ended December 31, 2007 promptly upon the final resolution of issues relating to its compliance with FAS 123R and FAS 123 which it expects should be completed by or before the middle of April 2008.At December 31, 2007, the Company remained a development stage enterprise and will not report any revenues for the fiscal year and will report a net loss for the year. Management's preliminary estimates of certain financial statement items for the year ended December 31, 2007(unaudited) are approximatelyas follows: US $ (000's) Net loss and comprehensive loss 1,310 Net loss per share – basic and diluted 0.02 Current assets 48,407 Restricted cash 4,555 Current liabilities 6,080 Additions to oil & gas interests – not subject to depletion 14,639 About GeoGlobal GeoGlobal Resources Inc., headquartered in Calgary, Alberta, Canada, is a US publicly traded oil and gas company which, through its subsidiaries, is engaged in the pursuit of petroleum and natural gas through exploration and development primarily in India. Since inception, the Company’s efforts have been devoted to the pursuit of Production Sharing Contracts with the Government of India.
